Citation Nr: 0310412	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis C, to 
include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for a psychiatric 
disorder, to includ post-traumatic stress disorder and a 
depressive disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The appellant and his former wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to service 
connection for post-traumatic stress disorder, an August 2000 
rating decision of the same RO which denied entitlement to 
service connection for bilateral hearing loss and hepatitis 
C, and from a November 2000 rating decision of the same RO 
which denied entitlement to service connection for diabetes 
mellitus.  

The appellant testified before the Board in January 2003 and 
informally raised the claim of entitlement to service 
connection for tinnitus.  Because this matter has not been 
adjudicated by the RO and is not before the Board on appeal, 
it is hereby referred to the RO for appropriate 
consideration.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  Regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs as well as notifying claimants of their rights and 
responsibilities and VA responsibilities under the VCAA.  See 
38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii) (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated both 38 C.F.R. 
Sections 19(a)(2) and 19(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. Section 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. Section 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver of that review.  As a consequence, the Federal Circuit 
found that appellants were not being afforded their "one 
review on appeal to the Secretary."  

A review of the record reveals that the appellant testified 
before the Board in January 2003 regarding all issues on 
appeal and submitted additional evidence for consideration in 
March 2003.  The new evidence has not previously been 
reviewed by the RO.  Thus, in light of the new judicial 
precedent outlined above, the Board is required to remand the 
appellant's case to the RO to ensure that the claims on 
appeal are accorded initial consideration of the newly 
submitted evidence by the agency of original jurisdiction.  
Furthermore, following a complete review of the record, the 
Board finds that additional development is required in order 
to properly decide all issues on appeal as set forth below.



A.
Diabetes Mellitus

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, a number of diseases, 
including Type II diabetes mellitus, shall be service-
connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e).  Service connection for Type II diabetes 
mellitus may now be granted if there is evidence that such a 
disability became manifest to a degree of 10 percent or more 
at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The evidence of record shows that the appellant served in 
the United States Navy during the Vietnam conflict.  He was 
awarded the Vietnam Service Medal with four bronze stars and 
the Republic of Vietnam Campaign Medal with device, which is 
indicative of his service within the waters off the shore of 
the Republic of  Vietnam.  As such, it is presumed that the 
appellant was exposed to herbicides in support of the United 
States and allied military operations in the Republic of 
Vietnam.  The medical evidence, however, does not include a 
diagnosis of diabetes mellitus.  The appellant presented for 
medical treatment with complaints suggestive of the early 
signs of that disease in 1999 and was found to have possible 
diabetic gastroparesis, but there is no subsequent diagnosis 
of diabetes.  As such, because the appellant asserts that he 
is treated for diabetes, this matter must be remanded in 
order for treatment records reflecting a current diagnosis 
to be obtained.

B.
Hepatitis C

Although the appellant asserts his belief that his hepatitis 
C is a result of exposure to Agent Orange, that disease is 
not on the list of diseases presumed to be a result of such 
exposure.  Accordingly, the appellant must submit evidence 
showing that his hepatitis C was incurred during active 
service or as a consequence of active service.

In January 2003, the appellant testified before the Board 
that he was tattooed in Hong Kong during his period of 
service and that his treating physician had related his 
current diagnosis of hepatitis C to that activity.  Because 
the record does not contain a medical opinion as to the 
etiology of the appellant's disorder and whether it is 
related to his period of active service, a VA examination 
should be afforded the appellant in order for a physician to 
evaluate the appellant's disability in conjunction with a 
review of his service records and post-service treatment 
records and render an opinion as to the likelihood of the 
appellant's current disability having its origin in service 
or as a consequence of service.

C.
Post-traumatic Stress Disorder

The appellant has an extensive history of treatment for 
depression, dysthymia, and poly-substance abuse.  Therapy has 
been recommended for post-traumatic stress disorder symptoms, 
but there is no definitive diagnosis of that disorder.  


Further, with regard to PTSD, requisite for a grant of 
service connection is medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The appellant has reported that while assigned off the coast 
of South Vietnam with the U.S. Navy, on the U.S.S. 
Ticonderoga, he was witness to an incident involving the 
death of a fellow sailor who was decapitated.  The appellant 
further testified at the January 2003 Travel Board hearing 
that he also witnessed aircraft pushed over the side into the 
sea during emergency periods, presumably with air crews still 
aboard.  

Although the appellant has not reported the name of the 
individual he claims to have seen decapitated, the Board is 
of the opinion that such an account should be researched with 
the appropriate governmental records depository.  
Additionally, during the January 2003 Travel Board hearing, 
the appellant appeared with a log book or photo album of his 
Navy tour, and referred to it throughout the hearing as 
substantiating his claims.  Although the appellant referred 
extensively to this memorabilia during the hearing, it does 
not appear that any submissions from it are contained in the 
claims folder.  Given the appellant's accounts, such extracts 
could substantiate the claim within the meaning and intent of 
the VCAA.  

Given these matters of record, in an effort to determine if 
the appellant has a psychiatric disability related to his 
period of active service, the appellant will be afforded an 
additional opportunity to provide any further clarifying 
information relative to his claimed stressors.  Following 
this effort, the appellant will be afforded a VA psychiatric 
examination to ascertain if he has a psychiatric disorder 
related to service.  






D.
Hearing Loss

The appellant has a history of noise exposure during his 
period of active service and relates that he has not had any 
acoustic trauma or exposure to loud noises during his post-
service employment and/or activities.  As such, a VA 
examination is required in order to determine if any 
currently diagnosed hearing loss is a result of the 
appellant's exposure to aircraft engines and/or other loud 
noises while serving in the United States Navy.  

Therefore, this matter is REMANDED for the following action:

1.	The RO will ascertain if the appellant 
has received any VA, non-VA, or other 
medical treatment for the disorders at 
issue that is not evidenced by the 
current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  In particular, the RO must 
specifically request from the 
appellant the name and address of any 
physician who has diagnosed him as 
having diabetes mellitus, and obtain 
such records. The RO should then 
obtain these records and associate 
them with the claims folder.  

2.	Contemporaneous with the effort 
outlined in paragraph 1, the RO will 
advise the appellant that he has an 
additional opportunity to provide 
substantiating information as to any 
claimed in-service stressors, 
including (if he desires), copies of 
any extracts of the book of 
memorabilia referred to by him during 
the January 2003 Travel Board hearing.  

3.	After, and only after the appellant's 
response has been received, the RO 
will contact U.S. Armed Services 
Center for Research of Unit Records 
[USASCRUR] and request it to research 
its records for the period of the 
appellant's service on the U.S.S. 
Ticonderoga and seek corroboration of 
any of the claimed stressors, 
including the death of a seaman by 
decapitation and the deaths or 
injuries of any pilots lost in the 
manner alleged by the appellant, as 
above.    

4.	The appellant should be afforded a VA 
examination to determine the etiology 
of his currently diagnosed hepatitis 
C.  The examiner should be 
specifically requested to state 
whether it is at least as likely as 
not that the currently diagnosed 
hepatitis C had its origin in service 
or as a consequence of service.  The 
appellant's claims folder must be 
supplied to the examiner and the 
examiner must supply supporting 
rationale for any opinion rendered.

5.	The appellant should be afforded a VA 
psychiatric examination to determine 
what, if any, disorders are currently 
present.  The examiner should be 
specifically requested to render an 
opinion as to whether any currently 
diagnosed disorder (e.g., PTSD or a 
depressive disorder) had its origin in 
service or as a consequence of 
service.  The examiner should comment 
on the notations in the treatment 
records regarding referral of the 
appellant for post-traumatic stress 
disorder therapy and the appellant's 
lengthy history of depression and 
substance abuse.  The appellant's 
claims folder must be supplied to the 
examiner and the examiner must supply 
supporting rationale for any opinion 
rendered.

6.	The appellant should be afforded a VA 
audiologic examination to determine if 
any currently diagnosed hearing loss 
is the result of noise exposure during 
service.  The examiner should be 
specifically requested to render an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed hearing loss is the result 
of noise exposure during active 
service.  The appellant's claims 
folder must be supplied to the 
examiner and the examiner must supply 
supporting rationale for any opinion 
rendered.

7.	The RO should then take such 
additional development action as it 
deems proper with respect to the 
claim, and follow any applicable 
regulations and directives 
implementing the provisions of the 
VCAA as to its notice and development.  
Following such development, the RO 
should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement 
of the Case.  Thereafter, the case 
should be returned to the Board, if in 
order.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claims.  38 C.F.R. § 3.655(b).  The appellant's cooperation 
in the RO's efforts is both critical and appreciated.  
However, the appellant is further advised that his failure to 
report for any scheduled examinations without good cause may 
result in the claim being considered on the evidence now of 
record or denied.


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

